NUMBER 13-13-00032-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

                   IN THE INTEREST OF C.R.T.H., A CHILD


               On appeal from the County Court at Law No. 1
                       of Calhoun County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria
       This is a termination of parental rights case involving both parents. See TEX.

FAM. CODE ANN. § 161.001 (West Supp. 2011). By one issue, appellant A.V. (“mother”)

challenges the sufficiency of the evidence to support the trial court’s finding that her

mental illness will render her unable to provide for the needs of her biological son, C.H.,

until his eighteenth birthday. By two issues, appellant J.A (“father”) argues that the trial

court’s termination order must be reversed for the following reasons: (1) termination of

his parental rights violates his right to equal protection under the law pursuant to the
Fourteenth Amendment; and (2) the evidence was insufficient to prove that his mental

illness will render him unable to provide for the needs of his biological son, C.H., until

his eighteenth birthday. For the reasons set forth below, we affirm.

                                     I. BACKGROUND

       On August 5, 2011, the State of Texas, through its Department of Family and

Protective Services (“the Department”), filed a petition to terminate the parental rights of

father and mother to “C.H.,” who was less than six months old at the time of the filing.

Father and mother came to the Department’s attention after the unexplained and

unexpected death of the couple’s other, slightly older child, “Crow.” On August 4, 2011,

Crow was discovered lifeless in his crib by father and mother in their rented home,

which was warehouse or office space converted to a living space. Police investigated

father and mother, but neither has been arrested or charged with any crime related to

Crow’s death. Crow was one and a half years old at the time of his death. The State

suspects that Crow died from starvation, dehydration, or neglect of other vital needs, but

the medical examiner listed the cause of death as “undetermined.” Father and mother

argue that the circumstances of Crow’s death are consistent with that of infants who die

as a direct result of sudden infant death syndrome.

       The Department removed C.H., who was four to five months old, due to the

circumstances involving Crow’s death. The Department’s special investigator, Brandon

Avant, believed that C.H. was not being sufficiently cared for by father and mother. He

described their home as being in disarray, with dirty dishes, piles of clothes, bottles, a

soiled mattress, and a foul odor. C.H. was described as having a sour odor, with dirty

fingernails and toenails.    With regard to Crow’s death, the Department’s special



                                             2
investigator reported that mother had a flat affect and was not crying or showing any

emotion.   Mother appeared to be in a state of shock, while father was crying and

vomiting. Both parents had to be awakened several times while law enforcement and

the Department were investigating Crow’s death, which was a “huge concern for the

Department.” The Department was also concerned with the “poor condition” of C.H.

and “that the home environment seemed inappropriate.”

       Both parents agreed to service plans.          Father did not complete anger

management counseling, allegedly because he was unable to pay the $50 enrollment

fee.   On appeal, father notes that he was indigent throughout this cause and was

appointed counsel at trial and on appeal. Other than the failure to complete anger

management classes, father states that he completed all the requirements of his service

plan. On appeal, mother states that she completed all required classes for her service

plan and visited C.H. when permitted by the Department. However, at the termination

hearing, the Department offered testimony that mother had not successfully

demonstrated parenting skills during her parent-child visits with C.H. and had not

bonded with C.H.

       At the termination hearing, the Department offered testimony from Wendy Orsak,

a licensed professional counselor, that mother has been diagnosed with schizotypal

personality disorder, a type of schizophrenia. Orsak testified that as a result of her

mental condition, mother has very little ability to attach to other people and form strong

bonds outside the immediate family. Orask voiced concern about mother’s inability to

bond with C.H. and other oddities in her behavior. Orask testified that she is not an




                                            3
expert in the treatment of schizotypal personality disorder. Orask also testified that

mother’s personality disorder does not include violent behavior.

       The Department also offered testimony from Orask that father suffers from

mental illness, specifically, schizoaffective disorder. According to Orask, father also has

“alternate personalities,” which is “concerning” and a “serious mental-health issue.”

Orask testified that this condition is extremely rare and renders father “incapable of

raising his children.” Furthermore, according to Orask, father’s mental-health issues

“create safety issues for his children.” Although Orask testified that father had a good

attitude with his therapist and that he was making progress on his mental issues in

therapy, Orask also explained that “schizophrenia doesn’t go away” and “[t]here’s no

magic pill.”

       On December 28, 2012, the trial court entered an order terminating mother and

father’s parental rights. In its order, the trial court stated the following with respect to

mother’s parental rights:

       The Court finds by clear and convincing evidence that termination of the
       parent-child relationship between [mother] and . . . [C.H.] is in the child’s
       best interest.

       Further, the Court finds by clear and convincing evidence that [mother]
       has:

               knowingly placed or knowingly allowed the child to remain in
               conditions or surroundings which endanger the physical or
               emotional well-being of the child;

               engaged in conduct or knowingly placed the child with persons who
               engaged in conduct which endangers the physical or emotional
               well-being of the child;

               failed to comply with the provisions of a court order that specifically
               established the actions necessary for the mother to obtain the
               return of the child who has been in the permanent or temporary

                                              4
              managing conservatorship of the Department . . . for not less than
              nine months as a result of the child’s removal from the parent under
              Chapter 262 for the abuse or neglect of the child;

       The Court finds that [mother] has a mental or emotional illness or a mental
       deficiency that renders the mother unable to provide for the physical,
       emotional, and mental needs of the child.

              The Court finds by clear and convincing evidence that the illness or
              deficiency, in all reasonable probability, will continue to render the
              mother unable to provide for the child’s needs until the 18 th birthday
              of the child.

              The Court finds that the Department has been the temporary or
              permanent managing conservator of the child for the six months
              preceding the date of the termination hearing . . . .

       The Court finds that the Department made reasonable efforts to return the
       child to the mother.

In its order, the trial court made the same findings and conclusions with respect to

father’s parental rights. This appeal ensued.

                                    II. APPLICABLE LAW

       Under Texas law, the parent-child relationship may be terminated upon a finding

supported by clear and convincing evidence that the parent engaged in certain conduct

specified in section 161.001 and termination is in the child’s best interest. In re C.H., 89
S.W.3d 17, 23 (Tex. 2002). Both elements must be established; termination may not be

based solely on the best interest of the child as determined by the trier of fact. Tex.

Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987).

       Section 161.001 of the Texas Family Code provides that a court may terminate

the parent-child relationship if it determines termination is in the child’s best interest and

the parent has done one of the following:




                                              5
      (D) knowingly placed or knowingly allowed the child to remain in
      conditions or surroundings which endanger the physical or emotional well-
      being of the child;

      (E) engaged in conduct or knowingly placed the child with persons who
      engaged in conduct which endangers the physical or emotional well-being
      of the child;

      ...

      (O) failed to comply with the provisions of a court order that specifically
      established the actions necessary for the parent to obtain the return of the
      child who has been in the permanent or temporary managing
      conservatorship of the Department of Family and Protective Services for
      not less than nine months as a result of the child's removal from the parent
      under Chapter 262 for the abuse or neglect of the child[.]

TEX. FAM. CODE ANN. § 161.001(1)(D), (E), (O) (West Supp. 2011).

      Additionally, section 161.003(a) provides for termination as follows:

      The court may order termination of the parent-child relationship in a suit
      filed by the Department of Protective and Regulatory Services if the court
      finds that:

             (1) the parent has a mental or emotional illness or a mental
             deficiency that renders the parent unable to provide for the
             physical, emotional, and mental needs of the child;

             (2) the illness or deficiency, in all reasonable probability, proved by
             clear and convincing evidence, will continue to render the parent
             unable to provide for the child’s needs until the 18th birthday of the
             child;

             (3) the department has been the temporary or sole managing
             conservator of the child of the parent for at least six months
             preceding the date of the hearing on the termination held in
             accordance with Subsection (c);

             (4) the department has made reasonable efforts to return the child
             to the parent; and

             (5) the termination is in the best interest of the child.

Id. § 161.003(a) (West 2008).



                                             6
                                  III. STANDARD OF REVIEW

       The Texas Supreme Court outlined the procedure for conducting a legal

sufficiency review of parental-rights termination cases as follows:

       In a legal sufficiency review, a court should look at all the evidence in the
       light most favorable to the finding to determine whether a reasonable trier
       of fact could have formed a firm belief or conviction that its finding was
       true. To give appropriate deference to the factfinder’s conclusions and the
       role of a court conducting a legal sufficiency review, looking at the
       evidence in the light most favorable to the judgment means that a
       reviewing court must assume that the factfinder resolved disputed facts in
       favor of its finding if a reasonable factfinder could do so. A corollary to this
       requirement is that a court should disregard all evidence that a reasonable
       factfinder could have disbelieved or found to have been incredible. This
       does not mean that a court must disregard all evidence that does not
       support the finding. Disregarding undisputed facts that do not support the
       finding could skew the analysis of whether there is clear and convincing
       evidence.

       If, after conducting its legal sufficiency review of the record evidence, a
       court determines that no reasonable factfinder could form a firm belief or
       conviction that the matter that must be proven is true, then that court must
       conclude that the evidence is legally insufficient. Rendition of judgment in
       favor of the parent would generally be required if there is legally
       insufficient evidence.

In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002) (citations omitted); see also In re J.L., 163
S.W.3d 79, 85 (Tex. 2005) (stating that the reviewing court must “look at all the

evidence in the light most favorable to the finding to determine whether a reasonable

trier of fact could have formed a firm belief or conviction that its finding was true”).

       In a factual sufficiency review, “[w]e must determine whether, on the entire

record, a fact-finder could reasonably form a firm conviction or belief that the parent

violated a provision of section 161.001(1) and that the termination of the parent’s

parental rights would be in the best interest of the child.” In re M.C.T., 250 S.W.3d 161,




                                              7
168 (Tex. App.—Fort Worth 2008, no pet.) (citing In re C.H., 89 S.W.3d at 28). Under

this standard, we must consider:

      [W]hether the disputed evidence is such that a reasonable factfinder could
      not have resolved the disputed evidence in favor of its finding. If, in light
      of the entire record, the disputed evidence that a reasonable factfinder
      could not have credited in favor of the finding is so significant that a
      factfinder could not reasonably have formed a firm belief or conviction,
      then the evidence is factually insufficient.

In re J.F.C., 96 S.W.3d at 266 (citations omitted). An appellate court’s review must not

be so rigorous that the only findings that could withstand review are those established

beyond a reasonable doubt. See In re C.H., 89 S.W.3d at 26.

                                   IV. MOTHER’S APPEAL

      In one issue, mother argues that the evidence is insufficient to support the trial

court’s finding that her mental illness will render her unable to provide for C.H.’s needs

until his eighteenth birthday.     See TEX. FAM. CODE ANN. § 161.003(a).         Mother’s

sufficiency challenge relates to involuntary termination under section 161.003(a). See

id. However, as noted above, the trial court also made three predicate findings under

section 161.001(1). See id. § 161.001(1)(D), (E) & (O). The trial court also found that

termination was in C.H.’s best interest. See id. § 161.001(2). On appeal, mother has

not challenged the three predicate findings or the best interest finding.      Therefore,

mother has waived any complaint about the sufficiency of the evidence to support these

findings. See Toliver v. Tex. Dep't of Family & Protective Servs., 217 S.W.3d 85, 102

(Tex. App.—Houston [1st Dist.] 2006, no pet.) (holding that parent who challenged only

one of four statutory grounds found by trial court to support termination “waive[d] any

complaint about the sufficiency of the evidence to support the[ unchallenged] findings”).




                                            8
       “Only one predicate finding under section 161.001(1) is necessary to support a

judgment of termination when there is also a finding that termination is in the child’s best

interest.”   In re E.A.G., 373 S.W.3d 129, 141 (Tex. App.—San Antonio 2012, pet.

denied). “Therefore, to mount a successful challenge on appeal based on evidentiary

insufficiency, a party must challenge each affirmative finding of a predicate ground for

termination or at minimum challenge the best interest finding.” In the Interest of S.N.,

272 S.W.3d 45, 49 (Tex. App.—Waco 2008, no pet.). In this case, because the trial

court found that termination was in the best interest of the child, any of the three

unchallenged predicate findings will support the order of termination. See In re E.A.G.,
373 S.W.3d at 141. Accordingly, we overrule mother’s sole issue on appeal. See In re

A.V., 113 S.W.3d 355, 362 (Tex. 2003) (“[B]ecause Puig does not challenge the

sufficiency of the evidence supporting subsection Q or the finding that termination was

in his children’s best interest, we need not reach any other issues raised by Puig.”);

Perez v. Tex. Dep’t of Protective & Regulatory Servs., 148 S.W.3d 427, 434 (Tex.

App.—El Paso 2004, no pet.) (“Because any of the three unchallenged findings will

support the order of termination, it is unnecessary to review Saenz’s factual sufficiency

arguments.”).

                                   V. FATHER’S APPEAL

       In two issues, father argues that the termination order must be reversed for the

following reasons: (1) termination of his parental rights violates his right under the

Fourteenth Amendment; and (2) the evidence was insufficient to prove that his mental

illness will render him unable to provide for his son’s needs until his eighteenth birthday.

We will address each issue in turn.



                                             9
A. Equal Protection

       In his first issue, father argues that the trial court violated his Fourteenth

Amendment right to equal protection under the law by terminating his parental rights to

C.H. based on his inability to pay the $50 registration fee for the anger management

classes he was required to attend as part of the Department’s service plan. This relates

to the trial court’s predicate finding under subsection (O) of Texas Family Code Section

161.001(1). See TEX. FAM. CODE ANN. § 161.001(1)(O). However, as set forth above,

the trial court also made two other predicate findings under subsections (D) and (E) of

Texas Family Code Section 161.001(1). See id. § 161.001(1)(D), (E). In addition, the

trial court found that termination of father’s parental rights was in the best interest of the

child. See id. § 161.001(2). Furthermore, “[o]nly one predicate finding under section

161.001(1) is necessary to support a judgment of termination when there is also a

finding that termination is in the child’s best interest.” In re E.A.G., 373 S.W.3d at 141.

Father has not challenged the sufficiency of the evidence to support the two predicate

findings under subsections (D) and (E) or the trial court’s finding that termination of

father’s parental rights was in C.H.’s best interest.        See TEX. FAM. CODE ANN. §

161.001(1)(D)–(E), (2).      Therefore, father has waived any complaint about the

sufficiency of the evidence to support these findings. See Toliver, 217 S.W.3d at 102.

Furthermore, because the trial court found that termination was in the best interest of

the child, either of these two unchallenged predicate findings will support the order of

termination.   See Perez, 148 S.W.3d at 434.            Therefore, even assuming father

established error with respect to the trial court’s predicate finding under subsection (O),

the error is not reversible because it did not “probably cause[] the rendition of an



                                             10
improper judgment” or “probably prevent[ father] from properly presenting the case to

the court of appeals.”    TEX. R. APP. P. 44.1(a).    Accordingly, father’s first issue is

overruled.

B. Sufficiency of the Evidence

      In his second point, father argues that the evidence is insufficient to support the

trial court’s finding that his mental illness will render him unable to provide for C.H.’s

needs until his eighteenth birthday. Father’s sufficiency challenge relates to involuntary

termination under section 161.003(a). See TEX. FAM. CODE ANN. § 161.003(a). As set

forth above, the trial court also made two other predicate findings under subsections (D)

and (E) of Texas Family Code Section 161.001(1). See id. § 161.001(1)(D), (E). Father

has not challenged the sufficiency of the evidence to support the two predicate findings

under subsections (D) and (E) or the trial court’s finding that termination of father’s

parental rights was in C.H.’s best interest. Therefore, father has waived any complaint

about the sufficiency of the evidence to support these findings.       See Toliver, 217
S.W.3d at 102. Furthermore, either of the two unchallenged predicate findings will

support the order of termination. See Perez, 148 S.W.3d at 434. Accordingly, we

overrule father’s second issue. See In re A.V., 113 S.W.3d at 362; Perez, 148 S.W.3d

at 434.

                                     VI. CONCLUSION

      The order of the trial court is affirmed.

                                                  _______________________
                                                  NORA L. LONGORIA
                                                  Justice

Delivered and filed the
2nd day of May, 2013.

                                             11